Citation Nr: 9935861	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied, as not well grounded, a 
claim by the veteran seeking entitlement to service 
connection for bilateral hearing loss.

This case was originally before the Board in May 1999, at 
which time it remanded the case back to the RO for additional 
evidentiary development.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that he currently has hearing loss and that it was 
caused by noise exposure during service.

Unfortunately, after careful review of the record, the Board 
is of the opinion that further development of this case is 
still necessary prior to appellate review.

Specifically, in its prior remand, the Board found that the 
veteran's service medical records were not in the claims 
file.  It noted that the RO's January 1998 rating decision 
indicated that such records were not available, that efforts 
to obtain such records were unsuccessful, and that the 
records were presumed burned by the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, it also noted that the claims file contained no 
documentation, including no VA request for records form, 
indicating that any search for the veteran's service medical 
records was undertaken.  In light of the above, the Board 
concluded that a remand was necessary in order for the RO to 
obtain the veteran's service medical records, or to document 
in the claims file the reason for their unavailability.

On remand, the claims file shows that the RO submitted a 
request for service medical records in May 1999.  However, no 
reply to that request is of record.  No further attempts by 
the RO to obtain such records or to determine a reason for 
the records unavailability is shown.  The RO merely returned 
this case to the Board with a notation in its Supplemental 
Statements of the Case indicating that "no response was 
received."  That is not adequate.  The Board specifically 
requested that the RO either obtain the veteran's service 
medical records or provide the reason for their 
unavailability.  Neither was accomplished.

In Stegall v. West, 11 Vet. App. 268  (1998), the Court held 
that a remand is necessary when the directives of a prior 
remand are not followed.  Stegall, 11 Vet. App. at 270.  
Therefore, another remand is necessary in this case.  See 
also 38 C.F.R. § 19.9  (1999) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The RO should attempt to obtain the 
veteran's service medical records from 
the National Personnel Records Center in 
St. Louis, Missouri.  If such records are 
not available, the reason for the records 
unavailability should be documented in 
the claims folder.

2.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
The RO's decision must discuss the 
additional evidence developed, if any.

	3.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


